DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11301012. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed substantially the same subject matters involving performing network action to reduce the temperature of a user device within defined zone in response to detection of the temperature of the user device being out of defined zone.
Instant Application
Patent
1. A method, comprising: defining, by a user equipment, a first temperature zone and a second temperature zone based on thermal mitigation guidelines; detecting, by the user equipment, a temperature of the user equipment; identifying, by the user equipment, whether the temperature occurs in the first temperature zone or the second temperature zone; and sending, by the user equipment and based on whether the temperature occurs in the first temperature zone or the second temperature zone, information to a network device to cause one or more network actions to be performed, wherein the one or more network actions are configured to maintain or reduce the temperature within the first temperature zone or to reduce the temperature to cause the temperature to switch from the second temperature zone to the first temperature zone.
1. A method, comprising: receiving, by a user equipment, thermal mitigation guidelines, defining, by the user equipment, a first temperature zone and a second temperature zone based on the thermal mitigation guidelines; detecting, by the user equipment, a temperature of the user equipment; identifying, by the user equipment, whether the temperature occurs in the first temperature zone or the second temperature zone; selecting, by the user equipment, an action to perform based on the temperature and whether the temperature occurs in the first temperature zone or the second temperature zone, wherein the action is configured to maintain or reduce the temperature within the first temperature zone or to reduce the temperature to cause the temperature to switch from the second temperature zone to the first temperature zone, and wherein the action includes sending information to a network device to cause the network device to perform one or more network actions, wherein the one or more network actions include one or more of: enabling discontinuous reception on the user equipment, enabling cross-carrier scheduling, deactivating one or more secondary component carriers used by the user equipment, reducing physical downlink control channel monitoring, enabling cross-slot scheduling, enabling a buffer-based E-UTRAN new radio dual connectivity configuration, selectively disabling new radio when the user equipment is on voice over long-term evolution, or transmitting background data from the user equipment over long-term evolution; and performing, by the user equipment, the action to maintain or reduce the temperature of the user equipment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7, 8, 12, 13, 14, 15, 16, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter Anderson1) (US 201200272086 A1), in view of Abdel Shahid et al. (hereinafter Abdel Shahid) (US 20210152278 A1).
As to claim 1, Anderson teaches a method, comprising: 
defining, by a user equipment, a first temperature zone and a second temperature zone based on thermal mitigation guidelines [FIG. 6 and 7: they illustrate various thermal policy states: normal thermal state 305, QoS thermal state 310, severe thermal state 315, and critical thermal state 320]; 
detecting, by the user equipment, a temperature of the user equipment [0066: “At block 405, the thermal policy manager module 101 may monitor the temperature of the PCD 100 with temperature sensors 157.”]; and
identifying, by the user equipment, whether the temperature occurs in the first temperature zone or the second temperature zone [0067: “the thermal policy manager module 101 may track threshold temperature values that are assigned to one or more thermal policy state…”].
Anderson does not teach sending, by the user equipment and based on whether the temperature occurs in the first temperature zone or the second temperature zone, information to a network device to cause one or more network actions to be performed, wherein the one or more network actions are configured to maintain or reduce the temperature within the first temperature zone or to reduce the temperature to cause the temperature to switch from the second temperature zone to the first temperature zone.
Abdel Shahid teaches sending information to a network device [0015: “In some embodiments, the RAN can receive the user device report for the user device based on determination made by the user device…the user device can determine that the user device report should be generated and send to the RAN in response to the threshold being satisfied by the one or more device metric”] [0011; “the one or more device metrics can comprise a current temperature…”] to cause one or more network actions to be performed, wherein the one or more network actions are configured to maintain or reduce the temperature within a threshold [0017: “the RAN can determine, based on the user device satisfying the threshold, that an additional coding scheme is to be determined to reduce the one or more device metrics below the threshold.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of sending the user device report to the network and performing network actions to reduce the temperature as suggested in Abdel Shahid into Anderson to implement thermal mitigation of the user device. One having ordinary skill in the art would have been motivated to make such modification to maintain a positive user experience by preventing suspension and termination of network services.
As to claim 6, Abdel Shahid teaches wherein the one or more network actions are selected to avoid disabling new radio or shutting down the user equipment [0024: “the RAN command 118 can instruct the user device 102 to lower the modulation and/or the MCS associated with the 5G data connection 112.”].
As to claim 7, Abdel Shahid teaches wherein the one or more network actions include one or more of: enabling discontinuous reception on the user equipment, enabling cross-carrier scheduling, deactivating one or more secondary component carriers used by the user equipment, reducing physical downlink control channel monitoring, enabling cross-slot scheduling, enabling a buffer-based E-UTRAN new radio dual connectivity configuration,41PATENT Docket No. 20190506C1selectively disabling new radio when the user equipment is on voice over long- term evolution, or transmitting background data from the user equipment over long-term evolution [0024: ““the RAN command 118 can instruct the user device 102 to lower the modulation and/or the MCS associated with the 5G data connection 112.”] [0021: “the MCS can be associated with a time transmission interval (TTI) and a transport block size (TB size) the define the amount of data that is transmitted via the 5G data connection 112 over a period of time. Generally, the TTI indicates a duration that is associated with the plurality of slots (i.e., data values associated with a period of time)…”].
As to claims 8, 12, 13 and 14, they relate to apparatus claims comprising the similar subject matters claimed in claims 1 and 7. Therefore, they are rejected under the same reasons applied to claims 1 and 7.
As to claims 15, 16, 17, 18, 19 and 20, they relate to computer-readable medium comprising the similar subject matters claimed in claims 1, 2, 3 and 7. Therefore, they are rejected under the same reasons applied to claims 1, 2, 3 and 7.

Claim(s) 2, 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter Anderson) (US 201200272086 A1) in view of Abdel Shahid et al. (hereinafter Abdel Shahid) (US 20210152278 A1), and further in view of Rousu et al. (hereinafter Rousu2) (US 9646429 B2).
As to claim 2, Anderson teaches wherein the thermal mitigation guidelines are applicable to a plurality of different types of user equipment 0026: “Therefore, a PCD may be a cellular telephone, a satellite telephone, a pager, a PDA, a smartphone, a navigation device, a smart-book or reader, a media player, a combination of the aforementioned devices, and a laptop computer with a wireless connection, among others.”]
Anderson in view of Abdel Shahid does not teach receiving the thermal mitigation guidelines from a network operator.
Rousu teaches that a thermal mitigation guidelines may be sent from network device to user equipment [col. 9, lines 40-42: “Thereafter, thermal management scheme message is transmitted over a WIFI network (not shown) by way of a communication link 475.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of receiving thermal mitigation guideline over the network as suggested in Rousu into Anderson in view Abdel Shahid for guideline distribution. One having ordinary skill in the art would have been motivated to make such modification to improve flexibility of updating thermal mitigate guidelines.
As to claim 3, Anderson in view of Abdel Shahid teaches wherein detecting the temperature of the user equipment is based on a schedule provided in the thermal mitigation guidelines [0013: “the RAN can receive the user device report from the user device. As noted above, the user device report can be received on a periodic or a periodic basis…”].
As to claim 9, it relates to apparatus claim comprising the similar subject matters claimed in claim 2. Therefore, they are rejected under the same reasons applied to claim 2.
Claims 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (hereinafter Anderson) (US 201200272086 A1) in view of Abdel Shahid et al. (hereinafter Abdel Shahid) (US 20210152278 A1), and further in view of Kocagoez3 (US 10206134 B1).
As to claims 4 and 5, Anderson teaches that a temperature threshold separates the first temperature threshold from the second temperature threshold [FIG. 8: first interrupt threshold 502, second interrupt threshold 504]. Anderson in view of Abdel Shahid does not teach wherein defining the first temperature zone and the second temperature zone comprises utilizing a machine learning model to generate the temperature threshold, and wherein the machine learning model has been trained to generate the temperature threshold based on historical information regarding user equipment characteristics, historical information regarding temperature thresholds, and historical information regarding user equipment performance.
Kocagoez teaches using machine learning to create a thermal-based throttling scheme, wherein the throttling scheme include different levels of temperature threshold [FIG. 8A] [col. 9, line 58-col. 10, line 41].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of utilizing machine learning algorithm to create temperature thresholds as suggested in Kocagoez into Anderson in view of Abdel Shahid. One having ordinary skill in the art would have been motivated to make such modification to accurately set temperature threshold over time thereby provide more efficient thermal management.
As to claims 10 and 11, they relate to apparatus claims comprising the similar subject matters claimed in claims 4 and 5. Therefore, they are rejected under the same reasons applied to claims 4 and 5.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anderson was cited in the IDS filed on 03/24/2022.
        2 Rousu was cited in the IDS filed on 03/24/2022.
        3 Kocagoez was cited in the IDS filed on 03/24/2022.